Name: Decision of the EEA Joint Committee No 51/98 of 29 May 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  building and public works;  European construction;  marketing
 Date Published: 1999-02-04

 4.2.1999 EN Official Journal of the European Communities L 30/52 DECISION OF THE EEA JOINT COMMITTEE No 51/98 of 29 May 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 67/97 of 4 October 1997 (1); Whereas Commission Decision 95/467/EC of 24 October 1995 implementing Article 20(2) of Council Directive 89/106/EEC on construction products (2), Commission Decision 96/603/EC of 4 October 1996 establishing a list of products belonging to Classes A no contribution to fire provided for in Decision 94/611/EC implementing Article 20 of Council Directive 89/106/EEC on construction products (3), Commission Decision 97/161/EC of 17 February 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards metal anchors for use in concrete for fixing lightweight systems (4), Commission Decision 97/176/EC of 17 February 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards structural timber products and ancillaries (5) and Commission Decision 97/177/EC of 17 February 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards metal injection anchors for use in masonry (6) are to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 1 (Council Directive 89/106/EEC) in Chapter XXI of Annex II to the Agreement:  395 D 0467: Commission Decision 95/467/EC of 24 October 1995 (OJ L 268, 10.11.1995, p. 29),  396 D 0603: Commission Decision 96/603/EC of 4 October 1996 (OJ L 267, 19.10.1996, p. 23),  397 D 0161: Commission Decision 97/161/EC of 17 February 1997 (OJ L 62, 4.3.1997, p. 41),  397 D 0176: Commission Decision 97/176/EC of 17 February 1997 (OJ L 73, 14.3.1997, p. 19),  397 D 0177: Commission Decision 97/177/EC of 17 February 1997 (OJ L 73, 14.3.1997, p. 24). Article 2 The texts of Decisions 95/467/EC, 96/603/EC, 97/161/EC, 97/176/EC and 97/177/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 June 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 May 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 30, 5. 2. 1998, p. 38. (2) OJ L 268, 10. 11. 1995, p. 29. (3) OJ L 267, 19. 10. 1996, p. 23. (4) OJ L 62, 4. 3. 1997, p. 41. (5) OJ L 73, 14. 3. 1997, p. 19. (6) OJ L 73, 14. 3. 1997, p. 24.